
	

113 HR 971 IH: Ensuring Proper Community Investments Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 971
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Paulsen (for
			 himself and Mr. McHenry) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit the sale or trade to another community of
		  community development block grant award amounts.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Proper Community Investments
			 Act of 2013.
		2.Prohibition on
			 sale or trade of Community Development Block Grant awards
			(a)ProhibitionSection 105 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5305) is amended by adding at the end the
			 following new subsection:
				
					(i)Prohibition on
				sale or trade of awardsA
				metropolitan city, urban county, unit of general local government, or Indian
				tribe, or insular area that receives a grant of amounts under this title from
				the Secretary or through a State allocation pursuant to section 106(d) may not
				sell, trade, or otherwise transfer all or any portion of such amounts to or for
				any other metropolitan city, urban county, unit of general local government,
				Indian tribe or insular
				area.
					.
			(b)RegulationsThe
			 Secretary of Housing and Urban Development shall issue any regulations
			 necessary to carry out section 105(i) of the Housing and Community Development
			 Act of 1974, as added by the amendment made by subsection (a) of this section,
			 not later than the expiration of the 90-day period beginning on the date of the
			 enactment of this Act.
			
